Per Curiam :
The plaintiff sues the defendant corporation for salary, claiming under a contract with it. The trial court excluded the contract because it was not the contract of the corporation. It was signed by the president and the vice-president of defendant, although not in their representative capacity. In the body of the instrument it was, however, recited .that they were acting in the capacity of the ■ president and vice-president of the defendant, and that their act in entering into the contract was “on the exclusive account” of the defendant, which act they had been legally authorized to perform. The contract should have been received in evidence. ' The aereement was a simple contract and did' not require the corporate seal.
The judgment should be reversed and a new trial ordered, costs to abide the event.
Hirsohberg, P. J., Woodward, Jenks, Hooker and Gaynor, " JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.